Citation Nr: 1739970	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin rash disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for an enlarged prostate. 

5.  Entitlement to service connection for a skin rash disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission
WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issue of entitlement to service connection for a skin rash disability is addressed in the REMAND section below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

1.  In November 2016, the Veteran stated on the record at his hearing that he wished to withdraw from his appeal the issues related to hypertension, COPD, and enlarged prostate.  

2.  By a rating decision dated in October 1982, the RO originally denied a claim of service connection for a skin rash disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

3.  Evidence added to the record since the October 1982 RO denial considered in conjunction with the record as whole relates to an unestablished fact necessary to substantiate the claim for service connection for a skin rash disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for an enlarged prostate have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The October 1982 rating decision which denied a claim of entitlement for service connection for a skin disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

5.  New and material evidence has been received since the October 1982 RO denial to reopen a claim of entitlement to service connection for a skin disability.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

At his hearing before the Board in November 2016, the Veteran's service representative stated on the record that the Veteran wished to withdraw from his appeal the issues related to hypertension, COPD, and an enlarged prostate.

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran or his service representative.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to these claims, the Board does not have appellate jurisdiction and the appeal as to these claims is dismissed.  38 U.S.C.A. § 7105.

New and Material Evidence Claim

The RO denied the Veteran's claims of service connection for a skin disability in an October 1982 rating decision, finding that there was no evidence a chronic skin disorder had its onset in service or was otherwise related to service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The RO denied the Veteran's to reopen the claim of service connection for a skin disability in a January 2010 rating decision.  The Veteran expressed disagreement with this rating decision but did not timely perfect an appeal of the decision.  However, in October 2010, the Veteran submitted statements from his wife and a friend, which is new and material evidence within one year of notification of the January 2010 rating decision.  That evidence and other additional medical evidence were not readjudicated until the December 2011 rating decision that is on appeal before the Board. 

The evidence received since the October 1982 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, the wife and friend both stated the Veteran has had numerous rashes on the arms, neck, buttocks, chest, and torso ever since they have known him.  The Veteran testified that he has had a rash problem starting in service a couple months after he worked on an engine of an amphibious tractor that had just been delivered from Vietnam.  He believes it exposed him to Agent Orange.  Since that time, he has experienced recurrent rashes that occur on various parts of his body.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, suggesting the condition first arose in service.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This evidence raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.


ORDER

The appeal regarding whether there is new and material evidence to reopen a claim for service connection for hypertension is dismissed.

The appeal regarding whether there is new and material evidence to reopen a claim for service connection for COPD is dismissed.

The appeal for service connection for an enlarged prostate is dismissed.

New and material evidence having been received, the claim for service connection for a skin rash disability is reopened, and to this extent the appeal is granted.

REMAND

The Veteran asserts that he has a current skin disability as a result of his military service, specifically due to herbicide agent (Agent Orange) exposure.  The Veteran testified that he was in Okinawa but had to remove and work on an engine from an amphibious vehicle that had just been in Vietnam.  He believes it had Agent Orange on it even though it had supposedly been cleaned before he worked on it.  A month later he developed his first rash on the entire lower half of his body.  He testified that in service and after the rash would appear but then go away after treatment.  It then would reappear a couple months later.  The rash moved around his body and varied in intensity.  According to the Veteran's testimony, it has never gone away and is now always somewhere on his body.  He also testified that the last episode in service occurred a couple months before separation and had cleared up by the time of the separation examination.  

Service treatment records reflect the Veteran had no skin disability by history and upon examination in the September 1968 entrance examination.  In early August 1970, the Veteran sought treatment for a rash on his chest and back.  Over a month later, in late September 1970, the Veteran was treated for a very extreme case for heat rash from the waist down.  The Veteran had several follow-up treatment sessions lasting into October for what was also described as a rash in the groin area and diagnosed as a classic case of moniliasis.  In July 1971, the Veteran sought treatment for a rash.  In November 1971, the Veteran came in for what he described as blisters on the bottom of his feet but was diagnosed as cellulitis.  He had follow-up treatment lasting through the month into December 1971.  In July 1972 the Veteran was diagnosed with chronic cellulitis on both hands and the bottom of his feet.  The history indicates the chronic cellulitis will clear up and then recur.  The separation examination was normal.  The Board notes that unlike the entrance examination, there was no comprehensive medical history from the Veteran.  

The Veteran was afforded a VA examination in October 2013 and was diagnosed with folliculitis.  In the history portion of the examination report the examiner noted past treatment for cellulitis, including in August 2011.  The examiner stated that the cellulitis was more accurately described as folliculitis.  The VA examiner concluded the Veteran did not have a chronic skin disability attributable to service, noting that the skin conditions in service were acute and self limited.  The opinion does not address the significance of the July 28, 1972 service treatment record listing an impression of "cellulitis, chronic."  The Board is not free to make medical determinations and in this case it is unclear why, in light of the July 1972 notation of chronic cellulitis, the examiner determined that the skin condition in service was acute.  As such, an additional medical opinion is necessary.  

On remand, updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for a skin disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Send the claims file to an examiner to address the nature of the Veteran's current skin disorder.  Examination of the Veteran is only necessary if determined by the examiner.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin disorder that onset during service or is otherwise related to service.  

In answering the above the examiner's attention is directed to the multiple service treatment record entries addressing skin conditions.  The examiner is asked to specifically address the significance, if any, of the July 28, 1972 service treatment record listing an impression of "cellulitis, chronic."  

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


